EXHIBIT 10.4

AMERICAN TONERSERV CORP.

INDEPENDENT SALES PARTNER AGREEMENT

This agreement (the “Agreement”) is entered into and effective on this 15th day
of April, 2009, by and between American TonerServ Corp, (“ATS”) a Delaware
corporation, located at 420 Aviation Boulevard, Suite #103, Santa Rosa, CA,
94939 and Mid-America Environmental, LLC (dba Alpha Laser) and Alpha Imaging
Solutions, LLC (collectively referred to as “Alpha Laser/Imaging”),
(“Independent Sales Partner” or “ISP”), located at 1730 North Burkhardt,
Evansville, IN, 47115. ATS and ISP are collectively referred to herein as
"Party" or "Parties."

ISP has applied to ATS for the right to market ATS’s Products and Services
(collectively "Services") and use ATS’s operational assistance provided through
this Agreement. ATS desires to engage ISP pursuant to the terms and conditions
set forth herein.

Therefore, the Parties agree as follows:

1. APPOINTMENT AND RELATIONSHIP

A. Appointment. ATS appoints the ISP to market, solicit and provide ATS’s
services to end-customers ("Customers"). This is a non-exclusive appointment and
as such ATS will have the right to authorize other ISP’s or affiliates to
perform the same functions.

B. No Joint Venture. The relationship between the Parties arising from this
Agreement does not constitute or create a general agency, joint venture,
partnership, or employment relationship between them. ISP is an independent
consultant with no authority to act for or on behalf of ATS, except as expressly
granted in this Agreement, nor to bind ATS in any manner. Except as otherwise
provided in this Agreement, or as otherwise agreed in writing by ATS and ISP,
ISP is responsible for the expenses and obligations it incurs in its efforts to
solicit Customers. Neither the ISP nor any ISP Sales Agents (as defined below)
who are compensated for Services and are paid by the ISP may, in any way, be
construed as employees of ATS for any purpose, including, without limitation,
with respect to any mandated or other insurance coverage, tax or contributions,
or requirements pertaining to withholding levied or fixed by any city, state, or
federal governmental agency.

C. ISP Sales Agents. ISP may use employees, subagents, referral partners or
others (collectively “ISP Sales Agents”) to market and sell the Services. Upon
ATS’s request, ISP will furnish a list of current ISP Sales Agents. ATS will
incur no obligations to ISP Sales Agents. ISP will require all ISP Sales Agents
to comply with this Agreement. ISP will indemnify, defend and hold ATS and its
affiliates harmless from any and all costs (including reasonable attorney fees),
damages and liabilities arising from or relating to an ISP Sales Agent’s acts or
omissions.

D. Independent Sales Partner Representation . ISP represents that ISP (1) is not
by law or agreement with others prohibited from entering into this Agreement;
and (2) has not been in the past, and is not currently an employee, subagent or
affiliated in any other professional capacity with any currently active ATS ISP.

1

--------------------------------------------------------------------------------



2. COMMISSIONS

A. Commissions. ATS will pay ISP a monthly commission at the rate of 40% of the
Adjusted EBITDA (as defined in that certain Asset Purchase Option Agreement. of
even date herewith (the "Option Agreement"). Commissions will be paid once a
month, on the 15th day of the following month, or as close to the 15th as
reasonably possible. ISP must pay all taxes due as a result of Commission
payments to ISP under this Agreement. The amount due ISP under the Contingent
Note (as defined and more fully described in the Option Agreement) will be
reduced by the amount of commissions received by ISP under this Agreement.

B. Chargebacks . If ATS pays a Commission to the ISP that is subsequently owed,
refunded or credited back to any person or entity for any reason, including but
not limited to, incorrect rates or bad-debt, or if any Commission is paid to ISP
in error, ATS may deduct the amount of such Commission from future Commissions
owed to ISP or require ISP to repay such Commission to ATS upon ten (10) days of
receipt of ATS’s request therefore.

Specifically, all bad debt that remains unpaid after 90 days (or after the
applicable due date for the accounts receivable from the customers listed on
Exhibit A attached hereto, which customers have payment terms greater than 90
days, and which exhibit may be updated from time to time upon mutual consent)
from initial due-date will result in the loss of entire ISP commission on said
bad debt if never paid, and will result in loss of 50% of the ISP commission on
said bad debt if paid after ninety (90) days (or the applicable due date for the
Exhibit A customers); provided, however any such commission reduction shall be
offset by the amount of any finance charges collected on said bad debt.

ATS’s right to deduct and ISP’s obligation to repay amounts owed by ISP
hereunder will survive any termination or cancellation of this Agreement for a
period not to exceed one hundred and fifty (150) days. If there are chargebacks
due to bad debt, then ATS reserves the right to establish a reasonable reserve
holdback for future bad debts not to exceed 25% of anticipated commissions.

C. Complaints and Errors . Either party must provide written notice of
Commission payment errors to the other party within ninety (90) days from the
Commission payment date. If ISP or ATS fails to make the forgoing complaint
within the time period stated, then the other party will have no obligation to
take any action to address the complaint, and the original Commission payment
will be considered complete and satisfied.

3. TERM, TERMINATION AND EFFECT OF TERMINATION

A. Term. The term of this Agreement shall commence on the date of this Agreement
and terminate on the earlier of (i) five (5) years from the date of this
Agreement, or (ii) the earlier termination of this Agreement in accordance with
the terms and conditions of this Agreement. Either party may terminate this
Agreement effective immediately upon 5 business days' written notice upon the
material breach by the other party of its obligations under this Agreement, or
by ATS or its Affiliates (as defined in the Option Agreement) of their
obligations under the Option Agreement, or the Option Documents (as defined in
the Option Agreement), in each case, which breach remains uncured for 10
business days after receiving written notice of such breach. Upon termination,
ATS will pay ISP Commission at ISPs’ then-current Commission rate for all
eligible commissionable sales up to the termination of this Agreement less any
chargebacks permitted by Section 2B of this Agreement.

B. Effect of Termination . Immediately upon termination of this Agreement, the
ISP will (1) discontinue the use of any service mark, trade name or trademark
(as defined in Section 7) and will not represent itself in any fashion as an
ISP, contractor, agent or representative of ATS.; and (2) at ATS’s option,

2

--------------------------------------------------------------------------------



destroy or deliver to ATS all materials relating to ATS, including, but not
limited to, all price lists, prospect lists, sales literature and any other such
materials. Immediately upon termination of this Agreement, the Option Agreement
shall also terminate.

4. INDEPENDENT SALES PARTNER RESPONSIBILITIES

ISP agrees to all of the following:

A. To comply with all applicable federal, state or local laws, rules and
regulations, and use its best efforts to promote and market the Services and to
preserve the image and reputation of ATS.

B. To sell to ISP Customers as required by ATS and to ensure the satisfaction
and continued utilization of ATS’s Products and Services.

C. ISP will not: (1) misrepresent ATS Services; (2) sponsor or participate in
any pyramid or multilevel marketing system; (3) recklessly, knowingly or
intentionally engage in deceptive or misleading marketing practices in obtaining
Customers; or (4) knowingly submit an unauthorized prospective Customer.

D. To obtain and submit complete and accurate documentation required by ATS
and/or its Vendors, as outlined in the sales materials provided by ATS or the
Vendors, to enable ATS or Vendors to process the application and approve the ISP
Customer’s credit.

E. To assist ATS in collecting ISP Customer’s past due/bad debts, as requested
by ATS or its Vendors.

4B. ATS RESPONSIBILITIES

ATS agrees to all of the following:

A. To process, fulfill and track all ISP sales orders to Customers of any
Services.

B. To provide the administrative support necessary to maintain the appropriate
level of ATS employee, sales and customer support, including but not limited to:
Accounts Payable, Accounts Receivable, Cash Management, Collections, Reporting,
Human Resources and Payroll.

C. To manage any necessary inventories of toner cartridges.

D. To account for all transactions and provide timely reports of sales activity
to the ISP including reports upon which commission calculations are based.

E. ATS will pay for and on behalf of ISP when due all operating expenses
incurred in the ordinary course of business by ISP during the term of this
Agreement and approved by ATS, including but not limited to rent, cell phones,
land line telephone service, wages and employee benefits, payroll taxes,
approved travel expenses, utilities and insurance expenses. Any operating
expenses which relate to periods which straddle the effective date of this
Agreement, such as the April rent payment, shall be pro rated between ATS and
ISP on a per diem basis.

5. RESTRICTIVE COVENANTS

ISP understands and acknowledges that ATS’s ability to develop and retain trade
secrets, customer lists, proprietary techniques, information regarding customer
needs and other confidential information relating to the business of ATS is of
the utmost importance to ATS’s success, and ISP further acknowledges that ISP
will develop and learn such information in the course of ISP’s engagement and

3

--------------------------------------------------------------------------------



that such information would be useful in competing unfairly with ATS. In light
of these facts and in consideration of this Agreement, ISP covenants and agrees
with ATS as follows:

A. Covenant to Protect Confidential Information .

(i) During the Covenanted Term (as defined below), ISP will not directly or
indirectly use or disclose any Confidential Information or Trade Secret except
in the interest and for the benefit of ATS. For purposes of this Agreement,
“Trade Secret” shall have that meaning set forth under applicable law and
“Covenanted Term” shall mean the Term of this Agreement and for a period of two
(2) years thereafter.

(ii) For purposes of this Agreement, “Confidential Information” means all
proprietary technical, business and other information of ATS and its affiliates
(other than Trade Secrets), which is not generally known to the public or to
other persons, including, without limitation, the business, processes, financial
data, financial plans, marketing plans, product plans, lists concerning actual
or potential customers or vendors, information regarding acquisition and
investment plans and strategies, business plans or operations of ATS, American
TonerServ and its affiliates, whether learned by ISP prior to or after the date
of this Agreement. Confidential Information includes, but is not limited to, the
Customer List and information disclosed or owned by third parties that is
treated by ATS as confidential or is subject to an obligation of ATS to treat
such information as confidential.

B. Non- Competition .

Until termination of this Agreement in accordance with its terms, ISP will not,
except on behalf of ATS or an affiliate of ATS, directly or indirectly, whether
alone or with any other person, (a) provide services comparable to the services
ISP provides to ATS under this Agreement to any person or entity that is
directly or indirectly in competition with ATS or (b) own an interest in,
operate, join, control, or participate as a partner, director, principal,
officer, or agent of, enter into the employment of, or act as a consultant to,
any entity whose business consists of (1) providing products or services similar
to ATS’s or (2) any other business similar to that of ATS. Notwithstanding the
foregoing, the ISP will be permitted to sell its existing inventory either to
ATS, to the extent that it can be used by ATS in satisfying customer orders and
ISP and ATS mutually agree upon the terms of sale, or to any other third parties
as ISP may deem appropriate in connection with the liquidation of its existing
inventory.

C. Non-Solicitation of Employees .

During the Covenanted Term, ISP will not, except on behalf of ATS, directly or
indirectly, solicit any person employed or engaged by ATS or its affiliates in
any capacity (including without limitation as an employee or independent
contractor), to terminate such employment or other engagement, whether or not
such person is employed or engaged pursuant to a contract with ATS or its
affiliates and whether or not such person is employed or otherwise engaged at
will.

D. Nondisparagement .

ISP will not at any time, directly or indirectly, disparage ATS or any of its
affiliates, shareholders, directors, officers, or agents.

E. Remedies .

ISP acknowledges that if ISP breaches or threatens to breach ISP’s covenants and
agreements in this Agreement, then ISP’s actions may cause irreparable harm and
damage to ATS that could not be adequately compensated in damages. Accordingly,
if ISP breaches or threatens to breach this Agreement, then ATS will be entitled
to injunctive relief in addition to any other rights or remedies of ATS under
this Agreement or otherwise.

F. Severability .

4

--------------------------------------------------------------------------------



If any restrictive covenant of this Section 5 is held by any court to be
invalid, illegal or unenforceable, either in whole or in part, then such
invalidity, illegality or unenforceability will not affect the validity,
legality or enforceability of the remaining provisions or covenants of this
Agreement.

6. INDEMNIFICATION

ISP shall indemnify, defend and hold harmless ATS and its affiliates agents,
employees, successors and assigns against any claims, losses, liabilities,
damages or expenses (including reasonable attorney fees) that arise directly or
indirectly out of (a) the death or bodily injury of any agent, employee,
customer, business invitee or other person caused by any act or omission of ISP,
its employees or agents; (b) the damage, loss or destruction of any real or
tangible personal property for which ISP is legally liable or responsible; or
(c) the performance by ISP and ISP Sales Agents of the terms of this Agreement.

7. LIMITATION OF LIABILITY

EXCEPT FOR LIABILITIES ARISING FROM PERSONAL INJURY, DAMAGE TO TANGIBLE PROPERTY
OR INDEPENDENT SALES PARTNER’S BREACH OF SECTION 5 OF THIS AGREEMENT, IN NO
EVENT WILL EITHER PARTY BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY
OR CONSEQUENTIAL DAMAGES, OR LOSS OF PROFITS, ARISING FROM THE RELATIONSHIP OR
THE CONDUCT OF BUSINESS UNDER THIS AGREEMENT EVEN IF THE OTHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

8. GENERAL TERMS

A. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware without regard to the conflict of laws rules of
such state.

B. Jurisdiction . Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any court
of competent jurisdiction in Vanderburgh County, Indiana, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the full extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding that
is brought in any such court has been brought in an inconvenient form. Process
in any such suit, action or proceeding may be served on any party anywhere in
the world, whether within or without the jurisdiction of any such court.

C. Injunction . In the event of ISPs’ breach of Section 6, ISP agrees that money
or damages would not be an adequate remedy, and therefore, in addition to any
other legal or equitable remedies, and without waiving the right to arbitration,
ATS will be entitled to seek an injunction or other equitable relief in any
court of competent jurisdiction against such material breach.

D. Attorney's Fees . If any action is necessary to enforce the terms of this
Agreement, the prevailing party will be entitled to reasonable fees of
attorneys, accountants, and other professionals, and costs and expenses in
addition to any other relief to which such prevailing party may be entitled.

E. Successors and Assigns . Neither this Agreement nor the rights, obligations,
or duties of ISP hereunder may be assigned or delegated to any other entity
without the prior written consent of ATS, not to be unreasonably withheld or
delayed. ATS may assign all of its rights and obligations hereunder to a
subsidiary, affiliate, successor or purchaser of ATS. This Agreement will be
binding upon and will inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

F. Waiver . No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, will be deemed to
be, or will constitute, a waiver of any other

5

--------------------------------------------------------------------------------



term, provision or condition hereof, whether or not similar, nor will such
waiver constitute a continuing waiver of any such term, provision or condition
hereof. No waiver will be binding unless executed in writing by the party making
the waiver.

G. Survival. Sections 3B, 5, 6, 7 and 8 will survive the termination of this
Agreement.

H. Severability. If any provision of this Agreement will be for any reason held
invalid or unenforceable, the remaining provisions may remain in full force and
effect.

I. Modification. This Agreement will not be modified or amended without the
written approval of both parties.

J. Force Majeure. If at any time subsequent to the date of this Agreement, any
statute, regulation, order, rule or mandate of any state or federal government
authority or agency, or any change in the compatible remanufactured toner
industry materially adversely affects the business or economic feasibility of
this Agreement, as determined solely by ATS in its reasonable judgment, then ATS
will have the right to re-negotiate any or all of the affected provisions of the
Agreement, including the amount of Commissions paid to ISP, or in the absence of
such new agreement, terminate this Agreement with no further liability.

K. Entire Agreement. This Agreement, together with any other agreements
explicitly referenced herein, constitutes the entire understanding and agreement
between the Parties regarding the subject matter of this Agreement, and
supersedes all prior or contemporaneous statements, understandings and
Agreements, whether oral or written, between the Parties hereto with respect to
the subject matter of this Agreement.

L. Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be delivered to the Party at the address set forth on the
signature page, or at such other address as such Party may designate by ten (10)
days' advance written notice to the other Parties. Notice shall be deemed
effective upon actual receipt, upon one (1) business day after being sent by
overnight courier or facsimile transmission, or upon three (3) business days
after being sent by registered or certified mail, return receipt requested.

M. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will constitute an original, and all of which will together
constitute this one Agreement.

[SIGNATURE PAGE TO FOLLOW]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Independent Sales Partner
Agreement as a sealed  instrument as of the day and year first above written.   
  INDEPENDENT SALES PARTNER               MID-AMERICA ENVIRONMENTAL, LLC, 
AMERICAN TONERSERV CORP. ,  an Indiana limited liability company  a Delaware
corporation           Date: 4-9-2009  Date: 4/4/09           Signature: /s/
Scott Althaus  Signature: /s/ Charles E. Mache           Name: Scott Althaus 
Name: Charles E. Mache           Title: Member  Title: Pres/CEO 
         Federal ID / SS #:             Phone:             Fax:           
 E-Mail:             ISP Number (Assigned by ATS):               ALPHA IMAGING
SOLUTIONS LLC,    an Indiana limited liability company             Date: 4-9-09 
           Signature: /s/ Jason Althaus             Name: Jason Althaus   
         Title: Member             Federal ID / SS #:             Phone:       
     Fax:             E-Mail:             ISP Number (Assigned by ATS):       
Address for Notice:  Address for Notice:  Mid-America Environmental, LLC 
American TonerServ Corp.  Alpha Imaging Solutions LLC  420 Aviation Blvd. ,
Suite 103  1730 N. Burkhardt  Santa Rosa, CA 95403  Evansville, IN 47115  Attn:
Charles E. Mache, President and CEO  Attn: Scott Althaus, Jason Althaus or Aaron
Althaus  Fax: (707) 581-7450  Fax: (812) 475-1645   


7

--------------------------------------------------------------------------------

